Citation Nr: 1608838	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-44 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to pulmonary sarcoidosis with inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to April 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  The claims file is entirely electronic, so paperless, using the Veterans Benefits Management System (VBMS).

The Board remanded this claim in June 2015 for further development, including especially for a medical nexus opinion concerning the origins of this claimed disorder, particularly in terms of its posited relationship or correlation with the Veteran's military service.


FINDING OF FACT

The most probative evidence of record, meaning the most competent and credible, is against finding that the Veteran's obstructive sleep apnea is related to her service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 214); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence she is expected to provide versus the information and evidence that VA will obtain for her or on her behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided the required notice and information in a March 2008 letter, prior to initially adjudicating this claim in the December 2008 rating decision at issue in this appeal, so in the preferred sequence. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  She has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that she and her representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim. 

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records and lay statements have been obtained and associated with her claims file for consideration.  She also was provided a VA compensation examination in September 2015, on remand, for as mentioned a medical nexus opinion concerning the etiology of her claimed sleep apnea - particularly insofar as its posited relationship with her military service.  When VA undertakes to provide an examination or obtain an opinion in response to a claim of entitlement to service connection, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination performed and opinion obtained in this particular instance are more than adequate to decide this claim.  The examination and consequent opinion are fully informed, comprehensive, and substantiated since based on the evidence of record as well on the Veteran's statements and the results of the objective physical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion", even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


So in having the Veteran undergo this VA compensation examination for this necessary medical nexus opinion, there was compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and that the Board itself errs in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial rather than strict or exact compliance with the terms of a remand request is required); and Dyment v. West, 13 Vet. App. 141, 
146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because that determination more than substantially complied with the Board's remand order).

Finally, regarding the Veteran's March 2015 videoconference hearing, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability she is claiming.  There is no indication there is any outstanding, obtainable, evidence pertinent to this claim.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony she and her representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  All of this being true, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal of this claim.  All pertinent due process requirements have been met. 38 C.F.R. § 3.103.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of entitlement to service connection, there must be competent and credible evidence of (1) a current disability (namely, owing to one for which service connection is being sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection is granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(b).  So to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his/her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Not only however does the Board have to determine whether evidence is competent, but the Board also is charged with the duty to assess the credibility and, in turn, ultimate probative weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is most pertinent or relevant.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

As already alluded to, the most essential element of a claim for service connection is that there must be evidence of the current existence of the disability being claimed or, at the very least, indication of the disability's presence at some point since the filing of the claim or contemporaneous thereto.  The claims folder reflects that the Veteran has been diagnosed with obstructive sleep apnea, so there is no disputing she has it.  (See the report of her September 2015 VA compensation examination done on remand).  There still, however, has to be attribution of this disorder to her military service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The basis of the Veteran's claim is that her sleep apnea is secondarily related to her service (so not directly or presumptively related) since she believes it is secondary to her service-connected pulmonary sarcoidosis with inactive pulmonary tuberculosis.  (See January 2008 Statement in Support of the Claim).  But for the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against her claim, so it must be denied rather than granted.


The Veteran's STRs do not reflect any complaints of, or treatment for, sleep apnea.  She served on active duty from October 1976 to April 1981, and by most accounts (those other than hers) this disorder incepted in 1994 or thereabouts, so approximately 13 years after her service had ended.  (See, e.g., the report of her March 2008 VA medical examination).

During that March 2008 VA examination, the examiner noted the Veteran was diagnosed with pulmonary sarcoidosis in 1978 (so during her service); lab results at that time indicated she had both sarcoidosis and pulmonary tuberculosis.  She was treated first for tuberculosis with INH and Ethambutol; one year later, she was treated for sarcoidosis with prednisone and inhalers.  On examination, she reported continuing to have shortness of breath with exertion, and she always woke up tired as if she had gotten no rest.  The examiner observed that sleep apnea was diagnosed in 1994.  The Veteran reported constantly feeling tired all the time and using a Continuous Positive Airway Pressure (CPAP) machine to combat the effects of the sleep apnea and help her get more rest at night.  As for etiology, following physical examination the examiner determined that the Veteran's sleep apnea is at least as likely as not related to her pulmonary sarcoidosis with inactive pulmonary tuberculosis, as the pulmonary condition can cause sleep disturbances.

The RO, however, as the Agency of Original Jurisdiction (AOJ), found the March 2008 VA examination inadequate because the claims file was not reviewed and the opinion was not supported by adequate explanatory rationale.  Most of the probative value of an opinion comes from its underlying reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the RO requested another VA medical nexus opinion concerning this determinative issue of causation.

In a subsequent September 2008 VA records review and opinion report, the commenting physician concluded, based on review of the claims file, that obstructive sleep apnea syndrome is not generally noted to be secondary to pulmonary sarcoidosis.  This commenting physician explained that obstructive sleep apnea is predominantly an upper airway condition, with obstruction of the upper airway at the level of the nasopharynx, oropharynx, or hypopharynx; sarcoidosis, on the other hand, is a disease of the lungs.  This commenting physician added that, since they affect separate areas of the respiratory system, it is more likely than not that the Veteran's sleep apnea is not due to her service-connected pulmonary sarcoidosis.  This commenting physician then went on to explain that sleep apnea is a concomitant condition but just as likely as not an associated condition.

In the June 2015 remand the Board found the March 2008 and September 2008 VA examination and medical opinion reports inadequate because neither examiner had adequately explained the opinions stated.  The June 2015 remand explained that the mere statement that the Veteran's pulmonary condition can cause sleep disturbances is not an adequate opinion with sufficient rationale.  Likewise, the mere statement that obstructive sleep apnea affects the upper airway, whereas sarcoidosis affects the lungs, is not an adequate opinion with sufficient rationale.  The June 2015 Board remand additionally found that the September 2008 reviewing physician statement that sleep apnea is a concomitant condition but just as likely as not an associated condition [with the service-connected disability of pulmonary sarcoidosis] to be unclear.  So to try and obtain clarifying information, the Board directed the AOJ to obtain supplemental comment.

The AOJ resultantly had the Veteran undergo another VA examination in September 2015.  This additional examiner concluded that the Veteran's sleep apnea is likely due to her weight gain and aging.  This examiner' conclusion was partly based on the fact that the two most important risk factors for development of obstructive sleep apnea are aging and weight gain; he pointed out the Veteran had gained 40 lbs. since service leading to her 1994 sleep apnea diagnosis.  The examiner further explained that obstructive sleep apnea occurs due to passive collapse of the oro and/or nasopharynx during inspiration while asleep.  It is caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders and alcohol or other sedative use before bedtime.

This examiner was unable to locate peer-reviewed studies supporting the concept that pulmonary sarcoidosis with inactive tuberculosis (including medications prescribed for this service-connected disability) either cause or aggravate obstructive sleep apnea.  This examiner therefore completely disassociated the Veteran's obstructive sleep apnea from her service, including secondarily by way of her service-connected pulmonary sarcoidosis with inactive tuberculosis.

The Board finds this most recent September 2015 VA examination report most probative in regards to the causes of the Veteran obstructive sleep apnea.  The examination report not only provides an adequate opinion and rationale, it also specifically identifies the etiologies of this disorder.  The Board already has discussed why the earlier (preceding) opinions are less probative in comparison, primarily owing to the failure to provide the required explanatory rationale, either sufficient rationale or any whatsoever.  It is worth repeating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of the probative value of the doctor's opinion and whether service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran no doubt sincerely believes that her sleep apnea is the result of her service-connected disability (caused or aggravated by it), but the most probative evidence tends to refute this notion, not support it.  Moreover, she has not been shown to have the experience, training, or education necessary to give a probative etiology opinion regarding the origins of this claimed disability.  Although lay persons are competent to provide opinions on some medical issues, a lay person is incompetent to provide a probative opinion as to the specific issue in this case since obstructive sleep apnea is a medically complex, not simple, condition.  Thus, its etiology falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application and service connection is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

This claim of entitlement to service connection for sleep apnea is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


